DETAILED ACTION

Remarks
This Office Action is in response to the application 17/313485 filed on 06 May 2021.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 10, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 8, the following is recited (emphasis added): “the dependency graph generator displays the results by graphically depicting dependency relationships between the selected entity and entities omitted from the results via the requested entity type information as edges traversing through hidden nodes.” The claim recites graphically depicting edges traversing through hidden nodes. However, something that hidden is, by definition, not graphically depicted. Therefore, the claim language is self-contradictory, and this limitation renders the claim vague and ambiguous.

As to claims 10 and 19, the following is recited (emphasis added): “sends the configuration information for the rules to a rules engine, which monitors the entity relationship graph for the selected conditions and automatically invokes an analysis according to the selected logic in response to detecting the selected conditions.” There is insufficient antecedent basis for the recitation of the “the selected conditions” in these claims. For the purposes of examination, this limitation will be interpreted as follows: “sends the configuration information for the rules to a rules engine, which monitors the entity relationship graph for selected conditions and automatically invokes an analysis according to the selected logic in response to detecting the selected conditions.”

As to claims 11 and 20, the following is recited (emphasis added): “which monitors the entity relationship graph for the selected conditions and automatically invokes an analysis using the selected machine learning model(s) in response to detected the selected conditions.” There is insufficient antecedent basis for the recitation of the “the selected conditions” in these claims. For the purposes of examination, this limitation will be interpreted as follows: “which monitors the entity relationship graph for selected conditions and automatically invokes an analysis using the selected machine learning model(s) in response to detected the selected conditions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As to claims 12-20,  a “system” comprising a “workstation system” and “a server system for executing a database system” is recited in claims 12-17, and a “system” comprising ““a server system for executing a database system” is recited in claims 18-20. Applicant’s specification states the following: “Those of skill in the art would further appreciate that the various illustrative logical blocks, modules, circuits, algorithms, apps, subsystems, services, engines and/or servers described in connection with the embodiments disclosed herein may be implemented as electronic hardware, instructions 68 stored in memory 54 or in another computer-readable medium 58 and executed by a processor or processing device 52, or combinations of both” (see para. 0109 of the published specification, emphasis added). Hence, the claimed system and its various subsystems may be embodied as a set of computer instructions, which corresponds to software. Therefore, the claim(s) encompass software per se. As such, the claim(s) are not limited to statutory subject matter and are therefore non-statutory. In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadeh et al. (U.S. Patent Application Publication No. 20190158524 A1, hereinafter referred to as Zadeh).
As to claim 1, Zadeh teaches a method for managing a computer environment (see Zadeh para. 0268: at step 1812, an entity relationship graph is utilized to detect anomalies and/or abnormal activity in an information technology (IT) environment; and see Zadeh Figs. 26-27: illustrative examples of entity relationship graphs are shown), the method comprising:
monitoring a plurality of different data sources for event data for the computer environment and collecting the event data (see Zadeh para. 0263: step 1802 comprises accessing event data; and see Zadeh para. 0077-0078: the system collects machine-generated data from many different sources and stores the data as events);
detecting entities in the computer environment (see Zadeh para. 0264: step 1804 is an identity resolution stage in which the data is analyzed to identify entities) and inferring relationships between the detected entities based on the collected event data (see Zadeh para. 0265: step 1806 is a topology discovery stage in which the data is analyzed and inferences are made to discover the topology or logical arrangement of the entities within the information technology (IT) environment; and see Zadeh para. 0287: the topology discovery stage comprises inferring the logical relationships between the entities);
generating an entity relationship graph by representing the detected entities as nodes and representing the inferred relationships between the detected entities as edges between the nodes (see Zadeh para. 0267: at step 1806 an entity relationship graph is generated, the graph comprising nodes that represent the entities and edges between the nodes to represent interactions/relationships between the entities; and see Zadeh Figs. 26-27: illustrative examples of entity relationship graphs are shown); and
managing the computer environment based on the entity relationship graph (see Zadeh para. 0268: at step 1812, the entity relationship graph is utilized to detect anomalies and/or abnormal activity in the IT environment).

As to claim 2, Zadeh teaches wherein the inferred dependencies include direct dependencies (see Zadeh para. 0247: dependency relationships are identified; in an illustrative example, a corporate email service directly depends on a centralized authentication service) and data flow dependencies (see Zadeh para. 0267 and Fig. 27: the edges in the graph indicate data flow between nodes of the graph).

As to claim 12, Zadeh teaches a system for managing a computer environment, the system comprising:
(see Zadeh para. 0263: step 1802 comprises accessing event data; and see Zadeh para. 0077-0078: the system collects machine-generated data from many different sources and stores the data as events); and
a server system for executing a database system, which detects entities in the computer environment (see Zadeh para. 0264: step 1804 is an identity resolution stage in which the data is analyzed to identify entities), infers relationships between the detected entities based on the collected event data (see Zadeh para. 0265: step 1806 is a topology discovery stage in which the data is analyzed and inferences are made to discover the topology or logical arrangement of the entities within the information technology (IT) environment; and see Zadeh para. 0287: the topology discovery stage comprises inferring the logical relationships between the entities), and generates an entity relationship graph by representing the detected entities as nodes and representing the inferred relationships between the detected entities as edges between the nodes (see Zadeh para. 0267: at step 1806 an entity relationship graph is generated, the graph comprising nodes that represent the entities and edges between the nodes to represent interactions/relationships between the entities; and see Zadeh Figs. 26-27: illustrative examples of entity relationship graphs are shown).

As to claim 13, see the rejection of claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (U.S. Patent Application Publication No. 20190158524 A1, hereinafter referred to as Zadeh) in view of Venna et al. (U.S. Patent Application Publication No. 20170236079 A1, hereinafter referred to as Venna).
As to claim 3, Zadeh teaches timestamp attributes that indicate when events in the event data implying the dependency relationship are discovered (see Zadeh para. 0078: events have associated timestamps) and criteria for defining validity durations for the edges for the dependencies (see Zadeh para. 0311: the system is designed to remove, or “age out,” graph data that is deemed to be too old).
Zadeh does not appear to explicitly disclose further comprising assigning edges in an entity relationship graph a start timestamp attribute and an end timestamp attribute.
However, Venna teaches further comprising assigning edges in an entity relationship graph a start timestamp attribute and an end timestamp attribute (see Venna para. 0177 and Fig. 7: an entity relationship graph has edges that indicate parent-child relationships and are assigned with start and end dates).
Zadeh to include the teachings of Venna because it enables performing lookups in the graph database to retrieve all relevant events (see Venna para. 0177).

As to claim 4, Zadeh as modified by Venna teaches wherein managing the computer environment based on the entity relationship graph comprises receiving queries and time values associated with the queries and executing the queries against the entity relationship graph by omitting from results of the queries the edges for which the validity durations indicate that the dependencies were not valid at a point in time indicated by the associated time values (see Zadeh para. 0209-0210 and Fig. 12: human operator 1252 submits a query 1262 to databases, including graph database 1274, based on a specified time; and see Zadeh para. 0311: the system is designed to remove, or “age out,” graph data that is deemed to be too old; and see Venna para. 0177 and Fig. 7: an entity relationship graph has edges that are assigned with start and end dates, and lookups are performed based on the graph data).

As to claim 5, Zadeh as modified by Venna teaches further comprising storing snapshots of a current state of the graph (see Zadeh para. 0310: the system stores multiples file of graph data, each file corresponding to a predetermined period. Note: Zadeh’s correspond to the claimed snapshots.) and then removing edges that are expired by more than some configurable amount of time (see Zadeh para. 0311: the system is designed to remove, or “age out,” graph data that is deemed to be too old).

As to claim 14, see the rejection of claim 3 above.

As to claim 15, see the rejection of claim 4 above.

As to claim 16, see the rejection of claim 5 above.

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (U.S. Patent Application Publication No. 20190158524 A1, hereinafter referred to as Zadeh) in view of Bisca et al. (U.S. Patent Application Publication No. 20140372956 A1, hereinafter referred to as Bisca).
As to claim 6, Zadeh teaches wherein managing the computer environment based on the entity relationship graph comprises rendering a graphical user interface on a display of a user device (see Zadeh para. 0296 and Fig. 17: graphical user interface is displayed to the user; and see Zadeh para. 0256 and Fig. 16: computer system 1600 comprising output devices 1630), the graphical user interface comprising a dependency graph generator that generates a dependency query targeting the inferred dependencies for a selected entity based on input from a user via an input mechanism of the user device (see Zadeh para. 0209-0210 and Fig. 12: human operator 1252 submits a query 1262 to databases, including graph database 1274), transmits the dependency query for execution against the entity relationship (see Zadeh para. 0209-0210 and Fig. 12: human operator 1252 submits a query 1262 to databases, including graph database 1274, and results 1280 are generated and displayed to the human operator 1252).
Zadeh does not appear to explicitly disclose results including graph segments representing entities with which the selected entity has inferred dependencies.
However, Bisca teaches:
rendering a graphical user interface on a display of a user device (see Bisca para. 0107 and Fig. 36A: a graphical user interface is displayed to the user), the graphical user interface comprising a dependency graph generator that generates a dependency query targeting the inferred dependencies for a selected entity based on input from a user via an input mechanism of the user device (see Bisca para. 0107 and Fig. 36A: a user enters a graph query 3610 into graph-query-input window 3604), transmits the dependency query for execution (see Bisca para. 0107 and Fig. 36A: the user clicks on display feature 3606 to carry out the graph query) against the entity relationship graph (see Bisca abstract and para. 0094: the graphs queried are entity relationship graphs), and displays results of the dependency query (see Bisca para. 0107 and Fig. 36B: query results are displayed);
 results including graph segments representing entities with which the selected entity has inferred dependencies (see Bisca para. 0107 and Fig. 36B: query results are displayed. in the illustrative example, results of the query include a node t1 and all of the nodes connected to t1 by three edges).
Zadeh to include the teachings of Bisca because it enables large numbers of search results to be visualized conveniently (see Bisca para. 0005).

As to claim 7, Zadeh as modified by Bisca teaches further comprising the dependency graph generator generating requested dependency type information based on the input from the user the requested dependency type information indicating a selection of which types of edges of the entity relationship graph should be considered as representing dependencies for the purpose of the query (see Bisca para. 0100 and Fig. 31: A graph query language allows the user to query the graph by edge type. In the illustrative example of Fig. 31, a first query 3102 has the notation “e(1)=m” to specify a query for a single edge of type m) and, wherein the results only indicate dependencies represented by edges of the types indicated by the requested dependency type information  (see Bisca para. 0100 and Fig. 31: the first query 3102 is answered with answer 3116 comprising only nodes that are connected with edges of type m). 

As to claim 17, see the rejection of claim 6 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zadeh and Bisca as applied to claim 6 above, and further in view of Venna et al. (U.S. Patent Application Publication No. 20170236079 A1, hereinafter referred to as Venna).
As to claim 8, Zadeh as modified by Bisca does not appear to explicitly disclose further comprising the dependency graph generator generating requested entity type information based on the input from the user, the requested entity type information indicating a selection of which types of nodes of the entity relationship graph should be targeted for the purpose of the query, wherein the results only indicate entities represented by nodes of the types indicated by the requested entity type information, and the dependency graph generator displays the results by graphically depicting dependency relationships between the selected entity and entities omitted from the results via the requested entity type information as edges traversing through hidden nodes.
However, Venna teaches further comprising the dependency graph generator generating requested entity type information based on the input from the user (see Venna para. 0014: querying based on entity type; and see Venna para. 0262 and Figs. 21-22: filter controls enable querying a graph based on entity type), the requested entity type information indicating a selection of which types of nodes of the entity relationship graph should be targeted for the purpose of the query, wherein the results only indicate entities represented by nodes of the types indicated by the requested entity type information  (see Venna para. 0014: querying based on entity type; and see Venna para. 0262 and Figs. 21-22: filter controls enable querying a graph based on entity type), and the dependency graph generator displays the results by graphically depicting dependency relationships between the selected entity and entities omitted from the results via the requested entity type information as edges traversing through hidden nodes (see Venna para. 0014: querying based on entity category; and see Venna para. 0262 and Figs. 21-22: filter controls enable querying a graph based on entity type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh as modified by Bisca to include the teachings of Venna because filtering the display reduces the complexity of the presentation and makes it easier to visualize and draw conclusions from (see Venna para. 0253).

Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (U.S. Patent Application Publication No. 20190158524 A1, hereinafter referred to as Zadeh) in view of Park et al. (U.S. Patent Application Publication No. 20190158309 A1, hereinafter referred to as Park).
As to claim 9, Zadeh teaches a method for managing a computer environment, the method comprising:
generating an entity relationship graph by representing entities in the computer environment as nodes and representing relationships between the entities as edges between the nodes representing the entities (see Zadeh para. 0267: at step 1806 an entity relationship graph is generated, the graph comprising nodes that represent the entities and edges between the nodes to represent interactions/relationships between the entities; and see Zadeh Figs. 26-27: illustrative examples of entity relationship graphs are shown);
categorizing the entities (see Zadeh para. 0266: at step 1808, a behavioral profiling stage is performed in which entities are assigned to classes; Note: Zadeh’s classifying the entities corresponds to the claimed “categorizing the entities”) using a rules engine and/or machine learning model (see Zadeh para. 0292: machine learning is utilized to classify entities) and recording the categorization of the entities (see Zadeh para. 0300: once an entity is classified, an entity label is applied to the entity’s behavioral profile to indicate that the entity is associated with a certain class; Note: Zadeh’s applying of entity labels to indicate entity classifications corresponds to the claimed recording the categorization of the entities); and
managing the computer environment based on the categorization of the entities (see Zadeh para. 0088 and 0188: The system identifies anomalies and threats in the information technology (IT) environment based on behavioral profiles of the entities. Note: As set forth above, Zadeh’s behavioral profile of each entity comprises the label/classification of the entity. See Zadeh para. 0300).
Zadeh does not appear to explicitly disclose categorizing the entities based on the nodes, properties of the nodes, and relationships between the nodes as indicated in the entity relationship graph.
However, Park teaches:
generating an entity relationship graph by representing entities as nodes and representing relationships between the entities as edges between the nodes representing the entities (see Park para. 0055: the system generates a graph comprising nodes that represent entities and edges that represent relationships between the entities; and see Park para. 0277 and Fig. 8: an illustrative example of an entity graph is shown);
(see Park para. 0354: classification of entities into pre-determined categories) based on the nodes, properties of the nodes, and relationships between the nodes as indicated in the entity relationship graph (see Park para. 0354: the classification of entities into pre-determined categories is achieved using the graph data, including nodes representing entities relationships between nodes; and see Park para. 0277 and Fig. 8: the entity graph data comprises attributes for each of the entities. Note: Zadeh’s entity attributes correspond to the claimed “properties of the nodes”).
Zadeh and Park both relate to utilizing entity relationship graphs to manage complex environments (see Zadeh para. 0267 and Figs. 26-27, and see Park para. 0055, 0277, and Fig. 8). Although Zadeh does not appear to explicitly disclose categorizing the entities based on the entity relationship graph, Park teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh to include the teachings of Park because entity relationship graphs model information about interconnected entities to provide foundational knowledge management and enable advanced analytics and artificial intelligence operations (see Park 0330).

As to claim 10, Zadeh as modified by Park teaches:
wherein categorizing the entities comprises rendering a graphical user interface  on a display of a user device (see Zadeh para. 0296 and Fig. 17: graphical user interface is displayed to the user; and see Zadeh para. 0256 and Fig. 16: computer system 1600 comprising output devices 1630), the graphical user interface (see Zadeh para. 0256 and Fig. 16: computer system 1600 comprising input devices 1630), configuration information for rules indicating a selection of which nodes representing the entities in the entity relationship graph should be assessed for a particular categorization analysis (see Zadeh para. 0261, 0296, and Fig. 17: a graphical user interface provides an interactive display of the entity relationship graph and enables the user to select nodes of the graph for analysis) and logic for implementing the categorization analysis (see Zadeh para. 0299-0300: user-defined classification analysis), and sends the configuration information for the rules to a rules engine (see Zadeh para. 0194 and Fig. 10: rules layer 1012; and see Park para. 0244: rules engine), which monitors the entity relationship graph for selected conditions and automatically invokes an analysis according to the selected logic in response to detecting the selected conditions (see Zadeh 0283: the data model is activated when certain selected criteria are met).

As to claim 11, Zadeh as modified by Park teaches wherein categorizing the entities comprises rendering a graphical user interface on a display of a user device (see Zadeh para. 0296 and Fig. 17: graphical user interface is displayed to the user; and see Zadeh para. 0256 and Fig. 16: computer system 1600 comprising output devices 1630), the graphical user interface comprising a categorization tool that generates, based on input from a user via an input mechanism of the user device (see Zadeh para. 0256 and Fig. 16: computer system 1600 comprising input devices 1630), configuration information for rules indicating a selection of which nodes (see Zadeh para. 0261, 0296, and Fig. 17: a graphical user interface provides an interactive display of the entity relationship graph and enables the user to select nodes of the graph for analysis) and which machine learning model(s) to be used to perform the categorization analysis (see Zadeh para. 0315: an administrator customizes the machine learning model), and sends the configuration information for the rules to a machine learning engine (see Zadeh para. 0194 and Fig. 10: machine learning layer 1010; and see Park para. 0354: classification rules that define machine learning models), which monitors the entity relationship graph for the selected conditions and automatically invokes an analysis using the selected machine learning model(s) in response to detected the selected conditions (see Zadeh 0283: the data model is activated when certain selected criteria are met).

As to claim 18, Zadeh teaches a system for managing a computer environment, the system comprising:
a server system for executing a database system, wherein the database system generates an entity relationship graph by representing entities in the computer environment as nodes and representing relationships between the entities as edges between the nodes representing the entities (see Zadeh para. 0267: at step 1806 an entity relationship graph is generated, the graph comprising nodes that represent the entities and edges between the nodes to represent interactions/relationships between the entities; and see Zadeh Figs. 26-27: illustrative examples of entity relationship graphs are shown), and the server system categorizes the entities (see Zadeh para. 0266: at step 1808, a behavioral profiling stage is performed in which entities are assigned to classes; Note: Zadeh’s classifying the entities corresponds to the claimed “categorizing the entities”) using a rules engine and/or machine learning model (see Zadeh para. 0292: machine learning is utilized to classify entities), and the database system records the categorization of the entities (see Zadeh para. 0300: once an entity is classified, an entity label is applied to the entity’s behavioral profile to indicate that the entity is associated with a certain class; Note: Zadeh’s applying of entity labels to indicate entity classifications corresponds to the claimed recording the categorization of the entities).
Zadeh does not appear to explicitly disclose categorizing the entities based on the nodes, properties of the nodes, and relationships between the nodes as indicated in the entity relationship graph.
However, Park teaches:
generating an entity relationship graph by representing entities as nodes and representing relationships between the entities as edges between the nodes representing the entities (see Park para. 0055: the system generates a graph comprising nodes that represent entities and edges that represent relationships between the entities; and see Park para. 0277 and Fig. 8: an illustrative example of an entity graph is shown);
categorizing the entities (see Park para. 0354: classification of entities into pre-determined categories) based on the nodes, properties of the nodes, and relationships between the nodes as indicated in the entity relationship graph (see Park para. 0354: the classification of entities into pre-determined categories is achieved using the graph data, including nodes representing entities relationships between nodes; and see Park para. 0277 and Fig. 8: the entity graph data comprises attributes for each of the entities. Note: Zadeh’s entity attributes correspond to the claimed “properties of the nodes”).
Zadeh and Park both relate to utilizing entity relationship graphs to manage complex environments (see Zadeh para. 0267 and Figs. 26-27, and see Park para. 0055, 0277, and Fig. 8). Although Zadeh does not appear to explicitly disclose categorizing the entities based on the entity relationship graph, Park teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh to include the teachings of Park because entity relationship graphs model information about interconnected entities to provide foundational knowledge management and enable advanced analytics and artificial intelligence operations (see Park 0330).

As to claim 19, see the rejection of claim 10 above.

As to claim 20, see the rejection of claim 11 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163